Citation Nr: 0111073	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-17 250A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from February 1970 to June 1970, during 
which time he participated in basic training.  He also served 
in the Army National Guard, with periods of active duty for 
training ending in October 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for a right knee disorder and for a skin disorder.  


FINDINGS OF FACT

1.  The appellant's service consisted of an initial four 
month period (February 1970 to June 1970) of active duty for 
training with the Army National Guard, and subsequent two 
week periods of active duty for training with the Army 
National Guard in 1971, 1972, 1973, and 1974 and 1975.  

2.  A pre-existing right knee disorder was noted at the time 
of the appellant's induction into active duty for training 
with the National Guard in 1970.  

3.  It is not shown that the appellant's pre-existing right 
knee disorder increased in severity during any period of 
active duty for training, to include active duty for training 
in 1970 and 1973.  

4.  The appellant does not have a current skin disability 
which has been related to service.    






CONCLUSIONS OF LAW

1.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of receiving VA benefits.  
38 U.S.C.A. §§ 101(2), (22), (24) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1 (2000).

2.  Because the appellant is not a veteran for purposes of 
receiving VA benefits, the presumption of soundness and the 
presumption of aggravation are not for application.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137 (West 1991 & Supp. 
2000). 

3.  A pre-existing right knee disorder was not incurred or 
aggravated during any period of active duty for training.  38 
U.S.C.A. §§ 1131, 1132, 1137, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.304, 3.306 (2000).  

4.  The appellant does not have a skin disorder which was 
incurred in or aggravated by his period of service.  38 
U.S.C.A. §§, 1110, 1131, & 5107(a) (West 1991), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. NO. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.380 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for a right knee disorder and for a skin disorder.  He 
contends that he re-injured and aggravated a pre-existing 
right knee disorder during a period of active duty for 
training from February 1970 to June 1970 and again during a 
subsequent period of active duty for training in 1973.  With 
regard to his claim of entitlement to service connection for 
a skin disorder, the appellant contends that he developed a 
skin disorder as a result of vaccinations that he received 
during service.

The Board notes that in its original adjudicatory action in 
February 1997, the RO determined that the appellant's claims 
for service connection were not well grounded.  During the 
pendency of the appellant's appeal, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claims, has been substantially 
revised.  The revised statutes contain no "well grounded 
claim" requirement and instead provide more generally that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits.  This assistance includes obtaining identified VA 
and private medical records, VA examinations, and medical 
opinions, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In 
addition, the claimant and his representative must be 
notified when VA is unable to obtain all of the relevant 
records which are sought in conjunction with a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Further, when evaluating the 
evidence pursuant to the VCAA, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the issue in question, the 
benefit of the doubt is to be resolved in favor of the 
claimant.  See VCAA.  

The Board finds that these revisions are applicable to the 
issues on appeal in this case as they are more favorable than 
the prior statutory provisions.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board's decision to 
proceed does not prejudice the appellant in the disposition 
of his claims of entitlement to service connection for a 
right knee disorder and a skin disorder.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In a May 1997 
Statement of the Case (SOC), and August 1998 and January 2000 
Supplemental Statements of the Case (SSOC), the RO notified 
the appellant of all regulations pertinent to his claims for 
service connection and informed him of the reasons for the 
denial of his claims.  The appellant was also afforded a VA 
examination for his knee in October 1996 and he was afforded 
a personal hearing conducted by the undersigned in September 
2000.  Accordingly, the Board is satisfied that the appellant 
was ensured due process of law as a result of the 
aforementioned actions. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the appellant in 
developing his claims.  This legislation provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, but is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The record indicates that the 
available evidence includes service medical records from a 4 
month period of active duty for training in 1970, National 
Guard service medical and personnel records, and post-service 
medical treatment records.  The appellant has been afforded a 
VA examination of the right knee, and he has submitted 
documentation regarding his post-service right knee surgery 
in 1977, as well as subsequent records showing continuing 
treatment for a right knee disorder since that time.  As 
noted by the appellant, medical records pertaining to a right 
knee injury in 1973 have not been associated in the claims 
folder; however, it appears that the RO attempted to obtain 
these records from the appropriate sources, to include the 
National Personnel Records Center (NPRC) and the California 
National Guard, with a negative response in each case.  In 
addition, the appellant has indicated that he attempted, but 
was unable to obtain, records from the medical facility at 
Ft. McArthur in San Pedro, California, where he was treated 
for a right knee injury in 1973.  

At his personal hearing in September 2000, the appellant 
indicated the existence of medical records pertaining to 
treatment for a right knee injury which pre-existed his 
military service.  He noted treatment by Gallatin Medical 
Group in the fall or winter of 1965 as well as intermittently 
from 1970 to 1975.  At the hearing, the appellant was 
informed that these records could be pertinent to his claim 
and that he should make efforts to obtain those records.  It 
was agreed that the record would be held open for an 
additional period of 60 days in order to afford the appellant 
sufficient time and opportunity to obtain these records.  The 
appellant was further advised that should he need additional 
time to obtain these records, he should request it.  However, 
as of the date of this decision, no additional documentation 
has been submitted by the appellant in conjunction with this 
claim and he has not requested an extension of time within 
which to obtain or submit these records.  Likewise, the 
appellant has not indicated that he needs the VA's help in 
obtaining these private treatment records.  

In light thereof, the Board finds that the VA's duty to 
assist, as mandated by the VCAA, has been satisfied with 
regard to the appellant's claims.  The appellant has been 
afforded a VA examination; pertinent records have been sought 
and it appears that all available documentation has been 
obtained.  Furthermore, in the May 1997 SSOC, the appellant 
was notified that he would need to submit objective evidence 
of worsening of a pre-existing condition in order to 
establish service connection by aggravation for his knee.  He 
was also advised that he would need to submit objective 
evidence of a current skin disorder, evidence of incurrence 
or aggravation of the skin disorder during service and 
evidence of a link between his current skin disorder and his 
period of service.  In addition, with regard to his knee 
claim, at the time of the September 2000 hearing, the 
appellant was notified that it would be necessary to submit 
additional private treatment records in support of his claim.  
Therefore, the appellant has been afforded notice of the 
evidence needed to complete his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  As such, the Board finds that 
compliance with all due process and procedural considerations 
has been achieved, and that the Board can proceed with 
adjudication of the instant appeal.  

Entitlement to service connection for a right knee disorder.

Evidence

Service personnel records show that the appellant joined the 
Army National Guard in October 1969 as a trainee.  He was 
ordered to active duty 20 weeks later, and he served on 
active duty for training from February 1970 to June 1970, at 
which time he was returned to his assigned National Guard 
unit.  Thereafter, he had periods of annual active duty for 
training including a period from March 22, 1973 to April 7, 
1973, during which time he was stationed at Camp Lejeune, 
North Carolina.  In October 1975, he was honorably discharged 
from the National Guard.  A retirement credits record 
indicates that the appellant received active duty for 
training points for his periods of service.

An August 1969 medical examination report, prepared at the 
time of the appellant's enlistment in the United States Army 
National Guard, shows that the appellant's lower extremities 
were clinically evaluated as normal and no defects were noted 
with regard to the right knee.  However, on the August 1969 
Report of Medical History, the appellant indicated a history 
of a broken right knee and right foot, and he indicated 
treatment for those fractures at Gallatin Medical Group in 
Downey, California.  The report of a May 1970 examination, 
conducted at the time of the appellant's separation from his 
1970 period of active duty for training, shows that the lower 
extremities were clinically evaluated as normal and no 
defects were noted with regard to the right knee.  

The report of an October 1975 medical examination, conducted 
at the time of the appellant's separation from the reserves, 
shows that his lower extremities were clinically evaluated as 
normal and no defects were noted with regard to the right 
knee.  On an October 1975 Report of Medical History, the 
appellant indicated that he had a history of swollen or 
painful joints; bone, joint, or other deformity; broken 
bones; and a "trick" or locked knee.  Under Section 18, 
when asked "have you had, or have you been advised to have, 
any operations?" the appellant indicated that he had been 
advised to have a right knee operation by a doctor at Ft. 
McArthur after an injury at Camp Lujon (sic), Carolina, in 
1973.  The examining physician provided a notation of "bone 
chips, right knee-traumatic arthritis?" on the medical 
history report.  

A private medical record dated January 3, 1977 shows that the 
appellant twisted his right knee the day before by stepping 
in a chuckhole.  Complaints included severe pain in the 
medial knee area.  The appellant provided a history of 
casting of the right knee following an injury in 1965 and a 
re-injury in 1973 at which time a bone chip was found.  
Additional reports indicate that the appellant had a 13-year 
history of right knee problems.  A January 1977 operative 
report shows that the appellant underwent arthroscopy and 
repair of the medial collateral ligament (MCL) in the right 
knee, as treatment for a torn medial collateral ligament and 
a partially torn anterior cruciate ligament (ACL).  The 
operative report indicates that the appellant had a long 
history of intermittent locking and giveway of the knee and 
that he recently had a twisting injury to the knee in which 
the kneecap was displaced.  

The record includes a recent lay statement from the 
appellant's ex-wife, in which she recalled that the appellant 
was called to do his yearly 2 weeks of training in March 
1973, somewhere in North or South Carolina.  She remembered 
that he called her at the end of the training and told her 
that he had experienced a very bad two weeks, as he was 
caught in a hurricane out in the swamps, fell in a hole, and 
hurt his knee.  When he returned from training, the Army sent 
him to a hospital in San Pedro, at which time a bone chip was 
found in the knee.  Surgery was discussed but the appellant 
declined because he was afraid of military doctors.  The 
appellant's former wife also indicated that the appellant has 
had knee problems ever since.  

The available evidence indicates the current manifestation of 
a right knee disorder.  An August 1993 private medical record 
shows that the appellant complained of right medial knee pain 
and swelling during an examination.  It was noted that he 
gave a history of knee problems since 1965, and he recalled 
injuring his knee in various activities in high school 
including football and wrestling.  He also gave a history of 
repeated episodes of patellar dislocations and knee locking.  
Impressions included status post ACL and MCL ligament injury 
and reconstruction and recent right knee inflammation.  On VA 
examination in October 1996, objective findings included 
moderate laxity of the anterior cruciate, medial, and lateral 
collateral ligaments.  X-rays revealed residuals of prior 
surgery with ossification of the MCL.  The examiner provided 
a diagnosis of status post-operative right knee with ligament 
laxity.  Private medical records from William B. Heyerman, 
M.D. show that the appellant underwent right knee surgery 
which included an arthroscopy, partial arthroscopic medial 
meniscectomy, chondroplasty of the intercondylar groove, and 
ACL reconstruction, right knee, with allograft in April 1997.  
The appellant continued to treat with Dr. Heyerman through 
March 1999.  In a March 1999 statement, Dr. Heyerman 
indicated that the appellant underwent arthroscopy and ACL 
reconstruction of the right knee in 1977 as a result of an 
injury stemming from service when he stepped into a hole and 
twisted his knee.  The appellant underwent a second 
arthroscopy and ACL reconstruction with Dr. Heyerman in April 
1997 due to ongoing difficulty with his right knee.  

In numerous statements on appeal, including testimony at 
personal hearings conducted in October 1997 and September 
2000, the appellant has advanced his contentions regarding 
his claimed right knee injury.  At his personal hearing in 
September 2000, the appellant testified that he initially 
experienced right knee problems in high school in 1965, when 
his knee hyperextended and popped out of joint.  At that 
time, his leg was casted from the hip to ankle for a period 
of 8 weeks, and it was felt that he had a torn ligament or 
cartilage.  

The appellant also testified that the pre-existing right knee 
disorder was a continuing problem during his active duty for 
training due to the rough terrain and the nature of his 
duties.  He stated that he initially noticed a slight 
dislocation of the right knee injury during boot camp in 
approximately February or March 1970.  According to the 
appellant, the next major event occurred in 1973 at Camp 
Lejeune, when he was participating in training in a swamp 
area.  The appellant indicated that he dislocated his right 
knee while he was carrying equipment.  As he was carrying the 
equipment, he stepped in a hole that he could not see because 
of water.  When he dislocated the right knee, it completely 
extended and came out of joint.  

He reported follow-up treatment for this injury at a hospital 
facility at Ft. McArthur, in San Pedro, California, at which 
time he was seen by a female doctor who performed tests, 
including x-rays, on the knee.  According to the appellant, 
this doctor suggested experimental surgery and informed him 
of the presence of bone chips in the right knee.  The 
appellant has stated that he was advised not to have a 
surgery performed by military doctors and that a record of 
such a procedure could have a negative impact on future 
attempts to obtain employment in the area of law enforcement.  
Thereafter, he experienced continuing problems with a 
"trick" knee, until he eventually underwent right knee 
surgery in January 1977.  

Analysis

The appellant contends that service connection is warranted 
for his currently manifested right knee disorder.  He asserts 
that he sustained right knee injuries during active duty for 
training which served to aggravate a pre-existing right knee 
disorder.  Initially, the Board notes that a review of the 
claims file shows that the appellant did not have active 
service.  Rather, he had active duty for training.  As the 
laws and regulations pertaining to service connection based 
on a period of active service differ from those pertaining to 
service connection based on a period of active duty for 
training, the Board has accordingly analyzed this claim in 
light of the particular regulatory framework that pertains to 
this special type of claim.  Although the record indicates 
that the appellant also had periods of inactive duty for 
training with the National Guard, he has not alleged any 
resulting disability pertaining to such service, and thus, 
his inactive duty for training is not addressed herein.  

Under applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.1 (2000); see also Harris v. West, 
13 Vet. App. 509 (2000).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 1991 & Supp. 
2000).  Active duty for training includes periods of full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22) (West 1991 & Supp. 
2000).  

In order to establish basic eligibility for veterans benefits 
based upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  See Laruan v. 
West, 11 Vet. App. 80, 84-86 (1998) (en banc) (holding that, 
because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Additionally, 
until "veteran" status is established for a period of 
active duty for training or a period of inactive duty for 
training, the presumption of soundness and the presumption of 
aggravation are not for application.  See Laruan, supra; 
Paulson, supra.  Further, it should be noted that pursuant to 
the VCAA, when there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt is to be resolved in favor of the 
claimant.  See VCAA.

Once a claimant has carried his initial burden of 
establishing "veteran status," or that the person upon 
whose military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000).  

Veterans who served in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991 & Supp. 2000).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease. 38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.304, 3.306 (2000).  For wartime 
service, clear and convincing evidence (obvious or manifest) 
is required to rebut the presumption of aggravation in 
service where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2000); see Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) 
(in the case of aggravation, the government must point to a 
specific finding that the increase in disability was due to 
the natural progression of the disease).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2000).  


The United States Court of Appeals for Veterans Claims (the 
Court) has also held that temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened. 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The determination 
whether a pre-existing disability was aggravated by service 
is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).
Active duty for training, February 1970 to June 1970

The appellant had his first period of active duty for 
training with the Army National Guard from February 1970 to 
June 1970, during which time he participated in basic 
training.  As previously indicated, in order to be entitled 
to "veteran" status for this period of active duty for 
training, the appellant must show that he was disabled from a 
disease or injury incurred in or aggravated by such service.  
If the claimant does not show that he had veteran status, he 
is not entitled to the application of the presumption of 
soundness or the presumption of aggravation.  

Initially, the Board must address the fact that a pre-
existing right knee disorder was not noted at the time of the 
appellant's induction into active service in February 1970, 
as the record does not include an induction examination 
report dating to that time.  However, the record includes the 
report of an October 1969 examination that was conducted at 
the time of the appellant's enlistment in the National Guard.  
The October 1969 report of medical history shows that the 
appellant gave a history of a broken right knee and ankle as 
well as pre-service medical treatment for those fractures by 
the Gallatin Medical Group in Downey, California.  

The record also includes private medical records, dated in 
August 1993, which show that the appellant gave a history of 
right knee problems since 1965, when he injured his knee 
playing sports in high school.  In statements on appeal 
including sworn personal hearing testimony, the appellant has 
reported that he originally dislocated his right knee in high 
school, at which time treatment included 8 months in a hip to 
ankle cast.  It is clear from a review of the record that the 
appellant had a right knee injury, which pre-existed the 
initial period of his active duty for training in February 
1970.  The question then becomes whether the appellant was 
disabled from a disease or injury incurred in or aggravated 
by his period of active duty for training in 1970.  Having 
reviewed the record, the Board finds that the evidence does 
not suggest that the appellant's pre-existing right knee 
injury was aggravated during his initial 4 month period of 
active duty for training in 1970.  

In this regard, service medical records are negative for 
treatment or diagnosis regarding a right knee injury during 
this period of active duty for training.  In addition, the 
record does not include lay statements from fellow 
servicemembers or others that might have had contemporaneous 
knowledge of the in-service right knee dislocation that the 
appellant has reported.  Thus, there is no corroborating 
medical or lay evidence to support the appellant's 
contentions that he sustained a right knee injury during his 
period of active duty for training.  Finally, on separation 
examination in May 1970, the lower extremities were 
clinically evaluated as normal and no defects were noted with 
regard to the right knee.  

As an in-service right knee injury is not corroborated and 
the right knee was normal at the time of separation in May 
1970, the available evidence does not suggest that the pre-
existing right knee disorder worsened in severity or that 
there was an increase in the right knee disorder during the 
period of active service from February 1970 to May 1970.  
Therefore, the evidence does not warrant a finding that the 
appellant's pre-existing right knee disorder was aggravated 
by this initial period of active duty for training.  As such, 
the claim for service connection for a right knee disability, 
based on the period of active duty for training in 1970, is 
denied.  

Active duty for training, annual training in 1973

The appellant also contends that he suffered a second right 
knee injury during a two-week period of annual active duty 
for training at Camp Lejeune, North Carolina, in 1973.  
Service personnel records verify that the appellant received 
active duty for training points for a period of service from 
March 22, 1973 to April 6, 1973, at Camp Lejeune, and thus, 
active duty for training in 1973 is verified.  Again, as 
previously discussed, in order to be entitled to "veteran" 
status for a


period of active duty for training, the appellant must show 
that he was disabled from a disease or injury incurred in or 
aggravated by such service.  

A history of broken right knee and treatment therefor was 
indicated on the report of the October 1969 enlistment 
examination, which was conducted prior to the appellant's 
entry into National Guard service.  As discussed above, 
subsequent treatment records and testimony confirm his pre-
service knee disorder.  Therefore, the Board must consider 
whether the pre- existing right knee disorder worsened in 
severity or if there was an increase in the pre-existing 
right knee disorder during the period of active duty for 
training in 1973.  The record includes a lay statement from 
the appellant's ex-wife, who indicated contemporaneous 
knowledge of a right knee injury during the period of annual 
two-week training in 1973, and she also corroborates the 
appellant's contention that he received subsequent treatment 
for that injury at a military hospital in California.  
Furthermore, on an October 1975 Report of Medical History, 
completed at the time of his separation from National Guard 
service, the appellant gave a history of right knee injury at 
"Camp Lujon (sic)" in 1973.  In subsequent statements to 
medical providers who evaluated and operated on the 
appellant's right knee in 1977, the appellant also gave a 
history of right knee injury in 1973.  In light of the 
corroborating evidence of a right knee injury from the 
appellant's ex-wife, the statements by the appellant on the 
October 1975 Report of Medical History, and the statements he 
made upon seeking medical treatment in 1977, the Board does 
not dispute the contention that the appellant sustained some 
type of right knee injury during a period of active duty for 
training in 1973.  However, the available evidence does not 
show that the appellant's right knee disorder increased in 
severity as a result of the 1973 incident and consequently a 
grant of service connection on that basis is not warranted.  

Specifically, the record does not include medical evidence 
showing treatment for residuals of a right knee injury either 
during the actual two week period of annual active duty for 
training in 1973 or shortly thereafter.  Following the 
appellant's release from active duty for training in 1973, 
there is no record of treatment for right knee problems until 
January 1977, a period of more than three years after the 
date of the appellant's claimed injury.  In particular, there 
is no record of treatment for a right knee problem either at 
Ft. McArthur, as the appellant has claimed, or by private 
physicians or treatment facilities during that three year 
period.  Thus, there is no record of medical treatment for 
right knee problems during the period immediately following 
the period of active duty for training in 1973, and such 
treatment would ordinarily be indicated if the pre-existing 
right knee disorder had permanently worsened in severity or 
if there were an increase in disability during the period of 
active duty for training.  In addition, although the 
appellant was discharged from the National Guard in 1975, he 
did not submit a claim for disability based on his period of 
National Guard service until 1996, or more than twenty years 
thereafter.  Thus, there is no objective evidence of an 
increase or worsening of the pre-existing right knee disorder 
during the period of active duty for training in 1973.  
At the time that the appellant sought medical treatment for 
the right knee in January 1977, it was noted that the needed 
arthroscopy and repair of the MCL was precipitated by an 
injury one day prior to treatment, at which time the 
appellant had twisted his knee upon stepping in a chuckhole.  
Treatment records at this time noted that the appellant had a 
long history of intermittent locking and giving way and that 
he had sustained a twisting injury in which he felt the knee 
go out of place.  He was considered to have a torn medial 
meniscus and was brought to surgery for operative repair.  
Thus, there is medical evidence which shows an increase in 
the right knee disorder following a post service knee injury 
in 1977.  This increase is not objectively shown until well 
after the period of active duty for training in 1973 and more 
than a year following the appellant's discharge from the 
National Guard.  

A February 1997 treatment record from Dr. Heyerman indicates 
that the appellant reported a long history of knee 
difficulties including a non-industrial problem with the 
right knee as a result of injuries in the early 1970's and 
surgery in 1976 following a jogging fall.  In March 1999, Dr. 
Heyerman opined that the appellant's 1977 arthroscopy and ACL 
reconstruction was necessitated by an injury stemming from 
service when he stepped into a hole.  Due to ongoing 
difficulty with his right knee locking and giving way, the 
appellant underwent another arthroscopy and ACL 
reconstruction with Dr. Heyerman in 1997.  Again, while there 
is medical evidence confirming an increase in severity of the 
appellant's right knee disorder, the increase did not occur 
until well after the appellant's discharge from the National 
Guard.  Also, while Dr. Heyerman attempts to link the 
worsening of the appellant's right knee to his period of 
service, Dr. Heyerman based this opinion on a history 
reported by the appellant, as there are no treatment records 
documenting the appellant's treatment history and knee injury 
in 1973.  The law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence.  
Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While Dr. 
Heyerman has attempted to link the worsening of the 
appellant's right knee to his period of service based on a 
history reported by the appellant, the objective evidence 
simply does not support Dr. Heyerman's opinion.  
In this regard, the Board notes that while the appellant 
reported a right knee injury in 1973 there is no objective 
medical evidence of a right knee injury in 1973.  When 
examined for separation from service in October 1975, the 
appellant's history of a knee injury in 1973 was noted, but 
his lower extremities were reported to be normal on clinical 
evaluation and right knee complaints were not again reported 
to be present until January 1977 immediately following a 
right knee injury that required patellar repair.  The records 
of this 1977 treatment note the appellant's history of 
earlier knee problems, but go on to describe the immediate 
twisting injury with displacement of the patella that 
required surgery.  Subsequent examination reports including a 
VA examination report dated in October 1986 note the 
residuals of this surgery without relating any increased 
right knee pathology to his claimed injury in 1973.  Thus the 
record reports a history of a pre-service right knee injury 
and a period of treatment in 1965.  The appellant's 
complaints of right knee problems during active duty for 
training in 1970 and 1973 are without any objective evidence 
of knee pathology with normal clinical evaluations on the 
separation examinations in 1970 and 1975 and with a post 
service right knee injury in 1977 which required immediate 
surgery.  The Board finds the totality of the objective 
evidence of record to be more persuasive than the opinion of 
Dr. Heyerman, which appears to be largely based on the 
appellant's reported history and is unsupported by the 
objective evidence of record.  As such, the Board does not 
accept Dr. Heyerman's opinion as evidence of an aggravation 
or worsening of the appellant's pre-existing right knee 
disorder. 

The appellant has also contended that he was placed on light 
duty by the National Guard following the right knee injury at 
Camp Lejeune in 1973.  In addition, on separation from the 
National Guard in October 1975, he gave a history of a right 
knee injury in 1973 at Camp Lejeune and he reported that he 
had been told he needed a right knee operation and that there 
were bone chips in the right knee.  In the absence of 
corroborating documentation, however, the appellant's 
contentions regarding light duty and the fact that he was 
told he needed an operation do not constitute medical 
evidence that the pre-existing right knee disorder worsened 
in severity during a period of active duty for training.  

The appellant has also argued that the examining physician's 
statements on the October 1975 Report of Medical History must 
have been based on his review of medical statements, and he 
has noted that the examiner made a finding of "traumatic 
arthritis--?"  However, it appears that the physicians' 
statements on the Report of Medical History were made only to 
clarify the medical history which was provided by the 
appellant.  Any objective indication of right knee traumatic 
arthritis would have been noted on the October 1975 
examination report, which in fact shows that the lower 
extremities were clinically evaluated as normal with no right 
knee defects indicated.  

The appellant contends that his pre-existing right knee 
disorder was permanently aggravated during his period of 
active duty for training in 1973, and the Board has found the 
appellant to be sincere in this belief.  However, as a layman 
the appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Brewer v. 
West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  Therefore, the appellant's contentions 
regarding the aggravation of his pre-existing right knee 
disorder do not constitute competent evidence thereof.  

In conclusion, the Board notes that the appellant has alleged 
that records pertaining to treatment of a right knee injury 
in 1973 at a California hospital are missing, and he has 
suggested that it is unfair to ask him to produce records for 
which he is not the custodian.  The Board notes that medical 
records from the appellant's National Guard service, 
including separation and induction examinations, are 
associated with the record.  Nevertheless, in cases where the 
appellant's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In light of the appellant's assertion that service medical 
records are missing, the Board has decided this claim in 
light of the heightened obligation warranted by the holding 
in O'Hare.

In this regard, the Board also notes that during his 
September 2000 hearing, the appellant was notified of the 
necessity to submit additional private medical treatment 
records pertaining to his pre-service treatment for right 
knee problems, and he was provided with an additional 
opportunity to obtain and submit these records.  He was 
specifically notified that these records were especially 
important in light of the fact that the record does not 
include records pertaining to the claimed treatment for a 
right knee injury at a California hospital in 1973.  However, 
no additional records or correspondence was received from the 
appellant from the date of his hearing in September 2000 to 
the present.  Additionally, the appellant was advised to 
request additional time to obtain the records if he needed 
it.  The appellant did not request additional time to obtain 
the records, nor did he request the VA's assistance in 
obtaining the records.  By failing to submit the additional 
records or an explanation therefor, the appellant may have 
precluded consideration of evidence pertinent to the instant 
claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) ("the 
duty to assist is not a one-way street"). 

In light of the foregoing, the Board finds that the record 
does not include competent evidence which shows that the 
appellant's pre-existing right knee disorder either increased 
or worsened in severity during his period of active duty for 
training in 1973.  Therefore, the Board has concluded that 
the evidence weighs against a finding that a pre-existing 
right knee disorder was aggravated by the 1973 period of 
active duty for training.  As such, the appellant has not 
achieved "veteran" status for the period of active duty for 
training in 1973 and he is not eligible to receive VA 
disability compensation based on that service.  

The Board has carefully weighed the evidence which has been 
presented with regard to the appellant's claim of entitlement 
to service connection for a right knee disorder, with 
consideration of the fact that in light of the recently 
enacted provisions of the VCAA, a "claimant" is entitled to 
the benefit of the doubt where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter.  See VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  However, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for a right knee disorder 
based on aggravation of a pre-existing disorder during a 
period of active duty for training in 1970 and 1973.  As 
such, the benefit of the doubt doctrine is not applicable to 
this claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, the claim for service connection for a 
right knee disorder is denied.  

Entitlement to service connection for a skin disorder

The appellant also claims entitlement to service connection 
for a skin disorder.  The RO denied this benefit in February 
1997 on the basis that this claim was not well grounded.  As 
previously discussed, during the pendency of this appeal, a 
bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim and amplifies the VA's duty to 
assist a claimant in the development of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5100-5107, 5126).  The Board has concluded that the duty 
to assist has been met with regard to this claim and that 
further assistance is not necessary for an equitable 
adjudication of the claim.  Therefore, the Board will proceed 
with adjudication of this aspect of the appellant's appeal.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  In order to warrant a grant of service connection, a 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 




also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1995) 
(absent "proof of a present disability there can be no valid 
claim").

The appellant has variously contended that he has various 
unspecified conditions and has more recently contended that 
he has a skin disorder, manifested by recurrent boils, sores, 
and a rash, which is related to his period of active duty for 
training in 1970 and specifically, to vaccinations and blood 
testing performed therein.  The appellant contends that he 
was hospitalized in service at Ft. Ord for complications 
resulting from vaccinations.  However, the appellant's 
service medical records are negative for complaints of or a 
diagnosis of any type of skin disorder.  Service medical 
records reflect that the appellant received standard 
immunizations given to recruits at the time of his entry into 
service without noted complications.  The record of his 
vaccinations include entries dated from February to April 
1970.  A May 1970 Report of Medical History under section 20 
shows that when the appellant was asked "have you ever had 
or have you now skin diseases," the appellant indicated 
affirmatively that he had experienced difficulty with skin 
diseases.  However, the appellant also indicated that he had 
not had difficulty with reactions to serum, drug or medicine.  
A concurrent May 1970 Report of Medical Examination reflects 
a normal clinical evaluation of the skin and no complaints or 
diagnoses regarding a skin disorder were noted.  An October 
1975 Report of Medical History completed at the time of the 
appellant's discharge, reflects that the appellant reported 
having had "skin diseases," under Section 11, but the 
clinical evaluation of the skin was again noted to be normal.  

Post-service private treatment records reflect that the 
appellant was seen by Gerard R. Valcarenghi, M.D., M.P.H. in 
May 1993 for a pulmonary consultation.  At that time, the 
appellant's skin was noted to be "warm and dry."  

During the hearing held in September 2000, the appellant 
testified that he first began experiencing difficulty with a 
skin condition in the 1980's.  He further stated that he did 
not experience any difficulty with a skin disorder during any 
period of 


active duty for training.  He testified that he was not 
"making a claim," but rather he was only attempting to get 
a copy of his service medical records.  He testified that he 
had unsuccessfully attempted to obtain a copy of some of his 
service medical records.  The appellant also testified that 
he currently has a rash accompanied by sores similar to boils 
that has not gone away for approximately twenty years.  The 
appellant stated that the skin disorder had its onset in 
approximately 1980 and that he believes it is related to 
vaccinations and blood testing conducted during his basic 
training.  

As indicated, in order to meet the requirements for an award 
of service connection under 38 U.S.C.A. §§ 1110, 1131, the 
appellant must submit competent evidence establishing the 
existence of a current disability resulting from service.  
See Gilipin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Grottveit v. Brown,5 Vet. App. 91, 93 (1993).  In this case, 
there is simply no evidence other than the appellant's own 
assertions establishing that the appellant has the claimed 
skin disorder.  Unfortunately, the appellant's assertions in 
this regard are insufficient to establish the existence of a 
current disability.  See Brewer v. West, 11 Vet. App. 228 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Further, the appellant has asserted that his service medical 
records are incomplete and pursuant to the VCAA, the VA is 
generally required to assist a claimant in obtaining 
outstanding VA records.  However, the VCAA also provides that 
such assistance is not necessary if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See VCAA.  In this case, obtaining additional service 
medical records will not establish that the appellant has a 
currently diagnosed skin disorder.  Therefore, inasmuch as 
the appellant has failed to submit competent evidence 
establishing the existence of a current disability resulting 
from service, his claim of entitlement to service connection 
for a skin disorder must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a skin disorder is 
denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



